Name: Commission Regulation (EC) NoÃ 562/2008 of 18Ã June 2008 on the issuing of import licences for applications lodged during the first seven days of June 2008 under the tariff quota opened by Regulation (EC) NoÃ 536/2007 for poultrymeat
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  animal product
 Date Published: nan

 19.6.2008 EN Official Journal of the European Union L 160/16 COMMISSION REGULATION (EC) No 562/2008 of 18 June 2008 on the issuing of import licences for applications lodged during the first seven days of June 2008 under the tariff quota opened by Regulation (EC) No 536/2007 for poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (1), Having regard to Commission Regulation (EC) No 536/2007 of 15 May 2007 opening and providing for the administration of a tariff quota for poultrymeat allocated to the United States of America (2), and in particular Article 5(5) thereof, Whereas: (1) Regulation (EC) No 536/2007 opened import tariff quotas for poultrymeat products. (2) The applications for import licences lodged during the first seven days of juin 2008 for the subperiod 1 July to 30 September 2008 do not cover the total quantity available. The quantities for which applications have not been lodged should therefore be determined and these should be added to the quantity fixed for the following quota subperiod, HAS ADOPTED THIS REGULATION: Article 1 The quantities for which import licence applications under quota 09.4169 have not been lodged under Regulation (EC) No 536/2007, to be added to the subperiod 1 October to 31 December 2008, are 4 166 250 kg. Article 2 This Regulation shall enter into force on 19 June 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 June 2008. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 282, 1.11.1975, p. 77. Regulation as last amended by Regulation (EC) No 679/2006 (OJ L 119, 4.5.2006, p. 1). Regulation (EEC) No 2777/75 will be replaced by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1) as from 1 July 2008. (2) OJ L 128, 16.5.2007, p. 6.